DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 24 each depend on claim 21, which is cancelled.  It is assumed that each of claims 22 and 24 depends on claim 20, and has been treated as such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pitman (US 2010/0268014 A1) in view of Taylor (USPN 6,547,782 B1).
With respect to claim 1, Pitman discloses an apparatus, comprising: a precise positioning device (56) capable of precisely positioning a template (62) at a position adjacent a treatment site of a patient, the template having a plurality of holes (108) configured to pass one or more fiducial needles and one or more radioactive source needles through the template (Figs. 1A, 1B, 7-16 & paragraphs 0025-0041).  Pitman does not specifically disclose the precise positioning device further comprising: a rotational adjustment device that adjusts an angular position of the template relative to the treatment site of the patient and locks the angular position of the template relative to the treatment site of the patient; a linear adjustment device that adjusts a horizontal position and a vertical position of the template; and a lock that locks the horizontal and vertical positions of the template after it is positioned.
Taylor discloses a precise positioning device further comprising: a rotational adjustment device (Fig. 1A - 70 - rotational manipulator section) that adjusts an angular position of the template relative to the treatment site of the patient and locks the angular position of the template relative to the treatment site of the patient (column 10, lines 15+ - “A suitable manual or computer controllable lock is provided…”); a linear adjustment device that adjusts a horizontal position (Fig. 1A - along path A’) and a vertical position (along path C) of the template; and a lock that locks the horizontal and vertical positions of the template after it is positioned (Figs. 1A, 3, 10 & column 2, lines 4-6 & 49+ & column 3, lines 37-50 & column 5, lines 50+ & column 6, lines 27-29 & 44+ & column 14, lines 34+ & column 19, lines 16-32).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use this teaching to modify Pitman to have the precise positioning device further comprise: a rotational adjustment device that adjusts an angular position of the template relative to the treatment site of the patient and locks the angular position of the template relative to the treatment site of the patient; a linear adjustment device that adjusts a horizontal position and a vertical position of the template; and a lock that locks the horizontal and vertical positions of the template after it is positioned, to enhance the ability to precisely position the template, as taught by Taylor.
With respect to claim 13, Pitman discloses a method for positioning a brachytherapy template, comprising: securing a precise positioning brachytherapy template device (56) on a fixed frame of reference (table - 52); securing a brachytherapy template (62) on a distal end of the precise positioning brachytherapy template device; adjusting a vertical position and a horizontal position of the brachytherapy template relative to the treatment region of the patient using the precise positioning brachytherapy template device (Figs. 1A, 1B, 7-16 & paragraphs 0025-0041).
Pitman does not specifically disclose leveling the brachytherapy template relative to the treatment region of the patient using a leveling device.  A leveling device is well known to those of ordinary skill in the art to aid in alignment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pitman to do this, to ensure accurate positioning starting with a leveled template.
Pitman does not specifically disclose adjusting and locking an angular position of the brachytherapy template relative to a treatment region of a patient; and locking the brachytherapy template into a precise angular, horizontal and vertical position related to the treatment region of the patient.  Taylor discloses this (Figs. 1A, 3, 10 & column 2, lines 4-6 & 49+ & column 3, lines 37-50 & column 5, lines 50+ & column 6, lines 27-29 & 44+ & column 14, lines 34+ & column 19, lines 16-32).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use this teaching to modify Pitman to adjust and lock an angular position of the brachytherapy template relative to a treatment region of a patient; and lock the brachytherapy template into a precise angular, horizontal and vertical position related to the treatment region of the patient, to ensure the brachytherapy template does not move thus ensuring patient safety.
With respect to claim 19, Pitman discloses a method for treatment, comprising: providing an operating table (52) with a patient having a treatment site lying on the operating table and a precise positioning apparatus (56) attached to the operating table (via clamps, 54); attaching a brachytherapy template (62) to the precise positioning apparatus; precisely adjusting a position of the brachytherapy template relative to the treatment site using the precise positioning apparatus; inserting one or more fiducial needles, guided by medical imaging, through the template and locking the one or more fiducial needles; and inserting one or more brachytherapy needles through the template and into the treatment site to place one or more radioactive seeds into the treatment site (Figs. 1A, 1B, 7-16 & paragraphs 0025-0041).
Pitman does not specifically disclose precisely adjusting an angular, horizontal and vertical positions of the brachytherapy template relative to the treatment site using the precise positioning apparatus; and locking the angular, horizontal and vertical positions of the brachytherapy template relative to the treatment site.  Taylor discloses this (column 2, lines 49+ & column 6, lines 27+ & 44-45 - base 22 can be fixed to an operating table). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use this teaching to modify Pitman to precisely adjust an angular, horizontal and vertical positions of the brachytherapy template relative to the treatment site using the precise positioning apparatus; and lock the angular, horizontal and vertical positions of the brachytherapy template relative to the treatment site, to ensure the precisely positioned brachytherapy template does not move thus ensuring patient safety.
With respect to claim 2, Pitman/Taylor discloses wherein the linear adjustment device further comprises a coarse adjustment component configured to initially adjust the position of the template and a fine adjustment component to perform fine position adjustments of the template (Taylor - column 2, lines 49+ & column 6, lines 27-29).
With respect to claims 3 and 7, Pitman/Taylor discloses wherein the rotational adjustment device further comprises an angle device that is capable of changing a rotational position of the template (Taylor - column 10, lines 9+ & column 19, lines 16-32).
With respect to claims 4 and 8, Pitman/Taylor discloses wherein the lock further comprises one or more knobs (255) that lock the position of the template (Taylor - column 19, lines 16-32).
With respect to claims 5 and 9, Pitman/Taylor does not specifically disclose a leveling device configured to horizontally level the template.  A leveling device is well known to those of ordinary skill in the art to aid in alignment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Pitman/Taylor to use a leveling device configured to horizontally level the template, to ensure accurate positioning starting with a leveled template.
With respect to claim 6, Pitman/Taylor discloses wherein the linear adjustment device further comprises an arm that changes the horizontal and vertical position of the template and a computer controller that controls the position of the arm (Taylor - column 3, lines 37-50 & column 6, lines 27+ & column 14, lines 34+).
With respect to claims 10-11, Pitman/Taylor discloses wherein the linear adjustment device has a motor and the rotational adjustment device has a motor and wherein the apparatus further comprises a controller connected to the motors of the linear and rotational adjustment devices that generates control signals to each of the motors of the linear and rotational adjustment devices to move the linear and rotational adjustment devices; wherein the controller further comprises a processor and a treatment plan comprising a plurality of lines of instructions wherein the processor of the controller is configured to move the linear and rotational adjustment devices based on the treatment plan (Taylor - column 3, lines 37-50 & column 14, lines 34+ & column 19, lines 16-32).
With respect to claim 12, Pitman discloses a fixation device (54) that secures the precise positioning device (56) to a fixed frame of reference (52).
With respect to claim 14, Pitman/Taylor discloses wherein adjusting the vertical and horizontal positions of the brachytherapy template further comprises operating a coarse adjustment component to position the brachytherapy template near the treatment region and operating a fine adjustment component to precisely position the template adjacent the treatment region (Taylor - column 2, lines 49+ & column 6, lines 27-29).
With respect to claim 15, Pitman/Taylor discloses operating an angle component to rotate the template at an angle relative to the treatment region of the patient (Taylor - column 8, lines 41+ & column 10, lines 9+).
With respect to claim 16, Pitman/Taylor discloses wherein operating the coarse and fine adjustment components further comprises programmatically controlling the position of the coarse and fine adjustment components using a controller (Taylor - column 3, lines 37-50 & column 14, lines 34+ & column 19, lines 16-32).
With respect to claim 17, Pitman/Taylor discloses wherein operating the coarse and fine adjustment components further comprises generating, by the controller using a treatment plan for the patient, a command to adjust the coarse and fine adjustment components and sending the command to a motor in each of the coarse and fine adjustment components to adjust the positions of the coarse and fine adjustment components (Taylor - column 3, lines 37-50 & column 14, lines 34+ & column 19, lines 16-32).
With respect to claim 18, Pitman discloses wherein securing the precise positioning brachytherapy template device on a fixed frame of reference further comprising securing the precise positioning brachytherapy template device (56) to an operating room table (52) on which the patient rests.
With respect to claim 20, Pitman/Taylor discloses wherein precisely adjusting the positions of the brachytherapy template further comprises operating a coarse adjustment component and a fine adjustment component to precisely position the template at the treatment site (Taylor - column 2, lines 49+ & column 6, lines 27-29).
With respect to claim 22, Pitman/Taylor does not specifically disclose wherein precisely adjusting the positions of the brachytherapy template further comprises leveling the brachytherapy template relative to the treatment site of the patient using a leveling device.  A leveling device is well known to those of ordinary skill in the art to aid in alignment.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Pitman/Taylor to level the brachytherapy template relative to the treatment site of the patient using a leveling device, to ensure accurate positioning starting with a leveled template.
With respect to claim 24, Pitman/Taylor discloses wherein adjusting the vertical position and the horizontal position of the brachytherapy template further comprises programmatically controlling the horizontal and vertical positions of the brachytherapy template using a controller (Taylor - column 3, lines 37-50 & column 6, lines 27+ & column 14, lines 34+).
With respect to claim 25, Pitman/Taylor discloses wherein adjusting the vertical position and the horizontal position of the brachytherapy template further comprises generating, by the controller using a treatment plan for the patient, a command to adjust the vertical and horizontal positions of the brachytherapy template and sending the commands to a motor to adjust the vertical and horizontal positions of the brachytherapy template (Taylor - column 3, lines 37-50 & column 6, lines 27+ & column 14, lines 34+).
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. Applicants argue, “However, Taylor does not disclose or suggest the claimed rotational adjustment device that locks the angular position, the claimed linear adjustment device that adjusts the horizontal and vertical position of the angular position locked template and the claimed lock that locks the template position. Thus, Taylor does not disclose or suggest these claim features.”
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the claimed linear adjustment device that adjusts the horizontal and vertical position of the angular position locked template”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, it is noted that “the claimed linear adjustment device that adjusts the horizontal and vertical position of the angular position locked template” is not supported in the disclosure as stated in the final office action filed March 18, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



June 22, 2022